Title: John Adams to Wilhem & Jan Willink and Nicolaas and Jacob van Staphorst, May 1786
From: Adams, John
To: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan


          
            
              Gentlemen
            
            

              Grosvenor Square

              May 9th. 1786.
            
          

          On the 27 of April, I accepted a Bill of John Lamb dated Barcelona,
            March 7. 1786. for 300£ Sterg. at double Usance,
            in favour of Etienne Drouilhet & Co. Bankers or
            order—first of the sett—indorsed to the order of James Sutton & Co—Accepted No. 5. dated March 8.
            1786—in all other particulars like the preceeding. 
          May 7. accepted a Bill of Mr. Barclay
            dated Madrid April 15. 1786 for 250£ stg. in
            favour of the order of Etienne Drouilhet & Co. at
            usance 1. of the sett, indorsed to the order of James Sutton & Co. to be paid at the House of Messrs: C. & R. Puller on your Account and to be by you charged to the
            United States of America.
          I am Gentlemen your humble / Servant
          
            
              John Adams.
            
          
        